331 S.W.3d 356 (2011)
STATE of Missouri, Respondent,
v.
Kenneth HARDINS, Appellant.
No. ED 94526.
Missouri Court of Appeals, Eastern District, Division Five.
February 15, 2011.
Gwenda R. Robinson, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Kenneth Hardins ("Defendant") appeals the judgment of the trial court sentencing him to serve consecutive prison terms for convictions on two counts of robbery in the first degree in violation of Mo.Rev.Stat. § 569.020 (2000), and two counts of armed criminal action in violation of Mo.Rev.Stat. *357 § 571.015 (2000). Defendant claims the trial court erred in overruling his objection to a statement made by the State during the penalty phase closing arguments because the statement was an improper comment on Defendant's right not to testify.
We have reviewed the briefs of the parties and the record on appeal and find no error because the trial court's overruling of Defendant's objection did not result in prejudice to Defendant. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).